Case 5:18-cv-01286-JVS-RAO Document 92 Filed 08/25/21 Page 1 of 1 Page ID #:315



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11                                        Case No. EDCV 18-01286 JVS (RAO)
  12   IRVING R. URBINA,
  13                      Plaintiff,        JUDGMENT
  14          v.
  15   NEIL McDOWELL, et al.,
  16                      Defendants.
  17

  18         Pursuant to the Court’s Order Accepting Report and Recommendation of
  19   United States Magistrate Judge,
  20         IT IS ORDERED AND ADJUDGED that this action is dismissed without
  21   prejudice.
  22

  23   DATED: August 25, 2021
  24
                                         JAMES V. SELNA
  25                                     UNITED STATES DISTRICT JUDGE
  26

  27

  28
